Exhibit 10.1
EMPLOYMENT AGREEMENT
This employment agreement (hereinafter referred to as the “Agreement”) has been
entered into with effect as of this 1st day of December 2009 by and between
Bluehill ID Services AG, a company limited by shares under Swiss law, having its
registered office at Etzelblickstasse 1, CH-8834 Schindellegi (hereinafter
referred to as the “Company”) and Mr. Ayman S. Ashour resident at
Etzelblickstrasse 1, 8834 Schindellegi, Switzerland (hereinafter also referred
to as the “Executive”).
The Company is a service company fully owned by Bluehill ID AG and was set up to
provide management and administrative services to the companies directly or
indirectly held and/or controlled by Bluehill ID AG, an industrial holding
company having its registered office at Dufourstrasse 124, CH-9001 St. Gallen
(hereinafter collectively referred to as the “Bluehill ID Group”).
The Company acknowledges and agrees that the Executive acts as the Principal of
Newton International Management LLC and that the Executive holds the position of
adjunct lecturer at Suffolk University in Boston.
1. POSITION AND RESPONSIBILITIES
Executive shall serve the Company and any of its present and future affiliates,
subsidiaries and group companies in the capacity of CEO and president of the
board of directors, as the case may be, and shall fully and faithfully perform
such duties and exercise such powers as are incidental to such position
including those duties set out in the following paragraphs in connection with
the business of the Bluehill ID Group, its affiliates and joint ventures and
such other compatible duties and powers as may from time to time be assigned to
the Executive by the board of directors of the Company (the “Board of
Directors”).
Executive is to have responsibility for the supervision, and direction of the
Bluehill ID Group with the obligation, duty, authority, and power to do all acts
and things as are customarily done by persons holding the position of Executive
in companies/corporations of similar size to the Bluehill ID Group and to do all
acts and things as are reasonably necessary for the efficient and proper
operation and development of the Bluehill ID Group.
Such responsibilities shall include, but shall not be limited to, (i) reporting
to the Boards of Directors of the Bluehill ID Group, (ii) supervising and
directing the senior officers of the Bluehill ID Group and its affiliates with a
view to growing the business of the Bluehill ID Group and increasing its sales
and revenues, (iii) and liaising with the shareholders of Bluehill ID AG and
increasing the existing investor base of Bluehill ID AG.
Executive shall fully and faithfully perform such duties and fulfil such
obligations, as are commensurate with his appointment. Executive shall devote
full attention using his best efforts to apply his skill and experience to
perform his duties hereunder and promote the interests of the business and
projects of the Bluehill ID Group.
The Executive acknowledges that he may be required to work beyond the normal
work week for the proper performance of his duties, and that he shall not
receive further remuneration in respect of such additional hours.

-1-



--------------------------------------------------------------------------------



 



The Executive shall be based in London, England, and the Company shall supply
the Executive with appropriate accommodation, transportation, including a
company car, and work permits when in Switzerland.
The Executive agrees to travel on the Company’s business as may be required for
the proper performance of his duties under this Agreement.
2. TERM
The term of this Agreement (the “Term”) shall be effective for a three-year
period from 1 December 2009 and shall continue until 30 November 2012.
This Agreement and the continuation of Executive’s services to the Company,
along with his positions and titles within the Bluehill ID Group may be renewed
at the end of the said Term on conditions mutually acceptable to the Executive
and the Company for an additional three year period.
If the same are not renewed, this Agreement shall terminate on 30 November 2012
without further requirement of notice or pay in lieu thereof. The Company will
provide notice of at least 1 year (360) days if it intends to renew this
Agreement.
3. COMPENSATION
a) Salary: For services rendered by Executive during the term of this Agreement,
the Executive shall be paid a salary in the amount of CHF 300,000 (less
Executive’s share of social costs) per year, payable in 12 equal monthly
instalments with the first instalment becoming due and payable immediately on
31st December 2009.
b) Bonus: For services rendered by the Executive during the term of this
Agreement the Executive shall be paid an annual bonus (hereinafter referred to
as the “Bonus”) depending on EBIT growth both organic and acquisitive allowing
for the equivalent of CHF 300,000 to be received per year payable 50% in cash
and 50% in shares of Bluehill ID AG with a lock-up or deferral period of 36
months from the date when such Bonus has become due and payable. The exact
amount of the Bonus shall be determined by the compensation committee of the
Bluehill ID Group.
c) Peak Bonus: For services rendered by the Executive during the term of this
Agreement the Executive shall be paid a peak bonus (hereinafter referred to as
the “Peak Bonus”) on achieving further growth of the EBIT figure of Bluehill ID
AG and the share price of Bluehill ID AG payable in 36 months options, vesting
after 12 months equivalent in number to the Salary and the Bonus. For example if
the annual Salary amounts to CHF 300,000 and the Bonus to CHF 100,000 then the
Executive will be entitled to get the equivalent of CHF 400,000 in share
options. Executive acknowledges and agrees that the exact structure of the Peak
Bonus may have to be adjusted to fit with applicable stock exchange
requirements.
4. BENEFITS, PERQUISITES AND BUSINESS EXPENSES
a) The Executive shall be entitled to participate in any future Stock Option
Plan of Bluehill ID AG on such terms as may be determined by the Board of
Directors.

-2-



--------------------------------------------------------------------------------



 



b) The Company shall provide the Executive with a company car in accordance with
its policies at his normal base of business, currently in the UK, with all
related expenses covered by the Company. The Company shall provide the Executive
with a monthly car and housing allowance of CHF 1,500 to cover the Executive’s
car and housing expenses in Switzerland.
c) The Executive shall be entitled to be reimbursed for all reasonable expenses
incurred by the Executive in connection with the conduct of the business of the
Bluehill ID Group pursuant to this Agreement. Such expenses shall be reimbursed
within thirty (10) days following presentation of sufficient evidence of such
expenditures.
d) The Company shall provide the Executive with a comprehensive health insurance
and plan. These costs shall be reimbursed by the Company. The Company shall be
responsible for the executive pension plans of the Executive as agreed between
the Company and the Executive.
e) The Executive shall be entitled to 5 weeks of paid vacation per annum.
5. TERMINATION
a) Termination by the Company without cause: The Company shall be entitled to
terminate this Agreement at any time without cause by giving the Executive
twelve (12) months prior written notice of the termination but the Company shall
be required to continue to pay the Executive’s monthly salary payments until the
earlier of either the expiry of 24 months from the date of such termination or
the then current Term of this Agreement. In the event of termination of this
Agreement hereunder without cause, Executive shall be immediately relieved of
all of his responsibilities and authorities as an officer, director and employee
of the Company and as an officer, director and employee of each and every
affiliate in the Company effective as of the date of termination hereof fixed by
the Company. In the event of termination without cause, rights and benefits of
the Executive under the employee benefits plans and programs of the Company
including all bonus payments and company car shall continue until expiry of the
then current Term of this Agreement. If any such benefit or program cannot be so
continued, Executive shall be entitled to receive a cash payment equal to the
value of such benefits for such period. The Company expressly agrees that any
change in the scope of authority and responsibly of the Executive mandated by
the Board of Directors which has not been agreed to by the Executive including
but not limited to title or removal from the office of President of the Board of
Directors of Bluehill ID AG shall constitute an act of Termination without
cause.
b) Termination by the Company for cause: The Company shall be entitled to
terminate this Agreement for cause at any time without notice and without any
payment in lieu of notice. In the event of termination for cause, the Company’s
obligations hereunder shall immediately cease and terminate and Executive shall
be immediately relieved of all of his responsibilities and authorities as an
officer, director and employee of the Company and as an officer, director and
employee of each and every affiliate in the Company and in such an event there
will be no continued monthly fee payments by the Company to the Executive. For
purposes of this paragraph 5(b), “cause” shall include, without limitation, the
following circumstances,

i)   The Executive has committed a criminal offence involving moral turpitude or
has improperly enriched himself at the expense of the Bluehill ID Group;   ii)  
The Executive, in carrying out his duties hereunder, (i) has been wilfully and
grossly negligent, or (ii) has committed wilful and gross misconduct or,
(iii) has failed to

-3-



--------------------------------------------------------------------------------



 



    comply with a lawful instruction or directive from the Board of Directors
(and which is not otherwise cured within thirty (30) days of notice of such
breach);   iii)   The Executive has breached a material term of this Agreement
(and which is not cured within Ninety (90) days);   iv)   The Executive shall be
entitled to terminate this Agreement at any time without cause by giving the
Company twelve (12) months prior written notice of the termination. The Company
shall have the right to require the Executive to continue in his capacity as CEO
and President of the Board during the twelve (12) months period.

Termination of this Agreement for cause shall be effective upon the date of the
notice of termination given to the Executive and the lapse of any applicable
cure period without remedy of the matters set out in such notice.
c) Disability: This Agreement shall terminate automatically upon written notice
from the Company in the event of Executive’s absence or inability to render the
services required hereunder due to disability, illness, incapacity or otherwise
for an aggregate of one hundred and eighty (180) days during any twelve
(12) month period, provided that such disability, illness, incapacity or other
cause has not occurred during the execution of the business of the Company by
the Executive. In the event of any such absence or inability, the Executive
shall be entitled to receive the compensation provided for herein for the first
three hundred and sixty (360) days thereof, whereafter it shall only be entitled
to receive such compensation, if any, as may be determined by the Board of
Directors. The Company shall also provide the Executive with customary
Disability Insurance at no cost to the Executive.
d) Death: In the event of the death of Executive during the term of this
Agreement, the Executive’s monthly fee payments shall continue to be paid to the
Executive through the end of the twelfth month following the month in which
Executive’s death occurs.
e) Effect of Termination: The Executive agrees that, upon termination of this
Agreement for any reason whatsoever, Executive shall thereupon be deemed to have
immediately resigned any position that Executive may have as an officer,
director or employee of the Company and each and every affiliate of the Company.
In such event, Executive shall, at the request of the Company or any affiliate
in the Company, forthwith execute any and all documents appropriate to evidence
such resignation. The Executive shall be entitled to any payment in respect of
such resignation in addition to those provided for herein, except as expressly
provided for pursuant to any other agreement entered into with any affiliate in
the Company.
f) Survival of Terms: It is expressly agreed that notwithstanding termination of
this Agreement for any reason or cause or in any circumstances whatsoever, such
termination shall be without prejudice to the rights and obligations of the
Executive and the Company respectively in relation to the time up to and
including the date of termination and the provisions of paragraphs 3(b), 7 and 8
of this Agreement, all of which shall remain and continue in full force and
effect.
6. CONFIDENTIAL INFORMATION
a) The Executive agrees not to disclose, either during the term of this
Agreement or at any time for a period of three years thereafter, to any person
not employed by the Company or by

-4-



--------------------------------------------------------------------------------



 



any affiliate of the Company or not engaged to render services to the Company or
to any affiliate in the Company, any trade secrets or confidential information
of or relating to the Company or any affiliate of the Company obtained by the
Executive during the term hereof; provided, however, that this provision shall
not preclude the Executive from the use or disclosure of information known
generally to the public (other than that which the Executive may have disclosed
in breach of this Agreement) or of information required to be disclosed by law
or court order applicable to the Executive or information authorized to be
disclosed by the Board of Directors.
b) The Executive also agrees that upon termination of this Agreement for any
reason whatsoever, Executive will not take, without the prior written consent of
the Board of Directors, any drawing, blueprint, specification, report or other
document belonging or relating to the Company or to any affiliate of the
Company.
7. NOTICES
Any notices, requests, demands or other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when and if mailed
by registered or certified mail, return receipt requested, postage prepaid, or
sent by personal delivery, overnight courier or by facsimile to the party
entitled thereto at the address stated at the beginning of this Agreement or at
such other address as the parties may have specified by similar notice.
Any such notice shall be deemed delivered on the tenth business day following
the mailing thereof if delivered by prepaid post or if given by means of
personal delivery on the day of delivery thereof or if given by means of courier
or facsimile transmission on the first business day following the dispatch
thereof.
8. APPLICABLE LAW
This Agreement shall be deemed a contract under, and for all purposes shall be
governed by and construed in accordance with, the laws of state of Switzerland.
9. ARBITRATION
Any dispute, controversy or claim arising out of or in relation to this
Agreement, including the validity, invalidity, breach or termination thereof,
shall be settled by arbitration in accordance with the Swiss Rules of
International Arbitration of the Swiss Chambers of Commerce in force on the date
when the Notice of Arbitration is submitted in accordance with these Rules.
The number of arbitrators shall be one and the seat of the arbitration shall be
in the city of Zurich, Switzerland. The arbitral proceedings shall be conducted
in the English language.
10. AMENDMENT OR MODIFICATION; WAIVER
No provision of this Agreement may be amended or waived unless such amendment or
waiver is authorized by the Company (including any authorized officer or
committee of the Board of Directors) and is in writing signed by the Executive
and by a duly authorized representative of the Company. Except as otherwise
specifically provided in this Agreement, no waiver by either party hereto of any
breach by the other party of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar breach, condition or provision at the same time or at any prior or
subsequent time.

-5-



--------------------------------------------------------------------------------



 



11. ENTIRE AGREEMENT
This agreement contains the entire agreement between the parties hereto with
respect to the matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto, relating to such
matters.
12. GUARANTEES OF PERFORMANCE
a) Bluehill ID AG hereby guarantees to and in favour of the Executive the due
and timely performance and payment of all obligations, duties and liabilities of
the Company under this Agreement and agrees to perform all obligations and pay
all amounts due hereunder to Executive forthwith upon any breach or failure by
the Company or its affiliates in the performance of the terms and conditions
hereof.
b) The Executive hereby guarantees to and in favour of the Company the due and
timely performance of all obligations, duties and responsibilities of the
Executive under this Agreement and agrees to perform all obligations as required
hereunder or as the Executive shall be directed by the Company’s and Bluehill
ID’s Board of Directors and by the shareholders’ meetings of the Company and
Bluehill ID AG.
13. TRANSFER OF RIGHTS AND OBLIGATIONS
With the consent of the Executive the rights and obligations of Bluehill ID
Services AG under this Agreement may be transferred to and assumed by Bluehill
ID AG.
In witness whereof, the parties hereto have duly executed this Agreement in
three counterparts.
BLUEHILL ID Services AG

                By:   /s/ Werner Vogt    

Name: Werner Vogt
Title: Board Member
EXECUTIVE

                By:   /s/ Ayman S. Ashour    

Name: Ayman S. Ashour

-6-



--------------------------------------------------------------------------------



 



Acknowledged and agreed with respect to the Guarantee Undertaking contained in
Article 12 a and to Article 13 of this Agreement.
BLUEHILL ID AG

                By:   /s/ Daniel S. Wenzel    

Name: Daniel S. Wenzel
Title: Director

-7-



--------------------------------------------------------------------------------



 



Exhibit 1 to the Employment Agreement between Bluehill ID Services AG and Mr
Ayman S. Ashour (the “Agreement”)
 
With effect as of 4 January 2010, and subject to the condition that the
voluntary exchange offer by SCM Microsystems, Inc. for the shares of Bluehill ID
AG (the “Exchange Offer”) is being closed in accordance with the terms of the
Exchange Offer, Bluehill ID Services AG and Ayman S. Ashour herewith agree to
amend the Agreement as follows:

1.   Any and all consideration due in shares of Bluehill ID AG shall be
discharged in shares of SCM Microsystems, Inc. (“SCM Shares”).

2.   Any and all consideration due in options of Bluehill ID AG shall be
discharged in exchange tradable warrants of SCM Microsystems, Inc.

 
IN WITNESS WHEREOF, Bluehill ID Services AG and Ayman S. Ashour have executed
this Exhibit 1 to the Agreement in three originals, of which the Parties have
taken one each.

          Place:   Place: Zurich Date:   Date: 30 November 2009
 
        Bluehill ID Services AG    
 
       
By:
  /s/ Werner Vogt   /s/ Ayman S. Ashour
 
       
 
  Werner Vogt   Ayman S. Ashour
 
        Title: Board Member    
 
        Place: Wallisellen   Place: Date: 22 December 2009   Date:
 
       
 
        Acknowledged and agreed:    
 
        Bluehill ID AG    
 
       
By:
  /s/ Daniel S. Wenzel    
 
 
 
 Daniel S. Wenzel    
 
        Title: Director    

-8-